The proceeding was instituted by the board of water commissioners of the village of Clinton, for the purpose of acquiring water from Miller brook for the use and supply of that village. To that end, under section 6 of the act of 1875, entitled "An act to authorize the villages of the State of New York to furnish pure and wholesome water to the inhabitants thereof" (Chap. 181), they presented a petition to the Supreme Court, asking that commissioners be appointed to determine the damages sustained by its owners by reason "of the taking and use of said water." The application was opposed by them, and denied at Special Term upon the ground that certain provisions of the act of 1875 (supra) had not been complied with by the petitioners, but the decision was reversed at General Term, and leave given to make "application to the Special Term for the appointment of commissioners," upon the ground, as stated in the order, that the errors and omissions complained of were cured by the act of 1885 (Chap. 17), entitled "An act for the relief of the village of Clinton," and, therefore, it was deemed unnecessary for the court to examine the merits of the controversy.
The appellant contends that the court erred in giving that effect to the statute, saying, first, that it violates article 3, section 16, of the Constitution, which provides that "no private or local bill, which may be passed by the legislature, shall embrace more than one subject, and that shall be expressed in the title."
It must be conceded that the words of the title are very general, but they are comprehensive and do express a single intent, which the body of the act neither exceeds nor contradicts. It has been held that the purpose of the provision was, that neither the members of the legislature nor the public should be misled by the title of an act, and thereby various objects, having *Page 12 
no necessary or natural connection with each other, be united in one bill. There is here neither that danger nor that result. The board of water commissioners represented the village of Clinton, and the irregularities complained of, and which, if they existed, rendered inoperative the commissioners' act, affected proceedings in which the village was alone interested, and by the non-completion of which they were prejudiced. The first section confirms and makes those acts effective and legal. The second section relates to the vote of the electors, without which, duly given, the commissioners had no power to proceed with any duty under the act of 1875 (supra): This vote and the certificate of the result, it (§ 2) declares valid and lawful, and authorizes and requires the commissioners to perform each duty and act imposed by the statute of 1875. The subject in each section and the enactment are for the relief of the village of Clinton, and we think that well expressed in the title, although it states neither the mode in which the subject is treated, nor the means by which the end is to be reached. (Conner v. Mayor, etc., 1 Seld. 285; Brewster v. Syracuse, 19 N.Y. 116; People v.Lawrence, 41 id. 137; Gordon v. Cornes, 47 id. 608.)
Other objections to the act of 1885 are made by the learned counsel for the appellant, but we think them untenable. Although a local it is not a private act. It concerns a whole community and not particular persons nor a private enterprise. The act, therefore, was properly before the Supreme Court, and that court could not be required to pass upon the merits of the controversy, unaffected by it. (Geer's Case, 82 N.Y. 575.) The statute was within the authority of the legislature, and seems to have been passed to prevent public inconvenience. It is not denied by the appellant that, if valid, it cures the defects and errors under the original proceedings, and we do not consider them. But upon the ground that the act of 1885 is valid and sufficient, and a decision, therefore, upon the original proceedings unimportant, we think the order appealed from should be affirmed.
All concur.
Order affirmed. *Page 13